Citation Nr: 0632796	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  05-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for left sciatic neuritis 
(currently rated 20 percent disabling as left sciatic 
neuropathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from March 1943 to March 1945.

This appeal is from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
stated above.  The RO initially denied an increased rating 
for left-side sciatic neuropathy.  Upon receipt of additional 
evidence, the RO increased the rating to 20 percent.


FINDINGS OF FACT

The veteran suffers severe, intractable, left sciatic pain 
without organic changes, productive of moderately severe 
disability.


CONCLUSION OF LAW

The schedular criteria for a 40 percent rating for moderately 
severe left sciatic neuritis are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for an increased disability rating for 
his left sciatic nerve disability in October 2004.  A 
subsequent VA letter of December 2004 afforded the veteran 
all aspects of notice mandated by law and regulation, except 
notice of the potential rating and effective date elements of 
his claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  
VA cured that deficiency in a March 2006 letter to the 
veteran and afforded the veteran approximately three months 
to submit additional information and evidence, executing the 
most recent adjudication of the claim in June 2006.  The time 
allowed the veteran to act on this additional notice prior to 
the most recent adjudication was sufficient to ameliorate any 
prejudice which might have otherwise resulted.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  VA has discharged all 
elements of its notice requirements.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Any defects in the 
timing or language of VA implementation of its notice duties 
have been harmless to the veteran's claim.  See Conway v. 
Principi, 353 F.3d 1359, 1374 (2004) (Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error").

VA has obtained all information and evidence of which it had 
notice and authority to obtain.  VA examined the veteran in 
October 2004 and December 2005.  No additional medical 
opinion was needed to decide the claim.  There has been no 
failure to obtain evidence of which VA must notify the 
veteran.  VA has discharged its duty to assist the veteran to 
obtain evidence to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

II.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2006), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2006).  
However, where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern, and "the regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In rating disabilities, VA 
must consider all potentially applicable regulations.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has repeatedly stated that his disability is 
manifested by pain without motor impairment, as his 
representative well articulated in a December 2005 statement.  
There is no material factual dispute in the evidence of 
record.  The October 2004 and December 2005 VA compensation 
examinations reported the veteran's left foot sensory 
effects, the latter noting that pain regularly reaches a 
severity of 8, on a scale of 1-10, every night.  The latter 
diagnosed left sciatic nerve injury causing pain in the left 
foot.  The medical evidence, without contradiction, shows the 
veteran has persistent pain in the left sciatic distribution, 
primarily affecting his left foot.  The descriptions of the 
pain are consistent among the VA compensation examinations, 
VA outpatient records over many years, and a December 2003 
report of a private neurologist at a practice specializing in 
pain management.  The medical evidence shows the pain is 
persistent and refractory to any of many treatments attempted 
over the years including narcotic medication, TENS 
(transcutaneous electrical nerve stimulation), and 
acupuncture.  The December 2003 private medical report 
described the severity and qualities of the veteran's pain.  
VA outpatient records since November 1991 corroborate the 
persistence and intractability of the veteran's pain.  His 
contention that the pain is increasing is therefore credible, 
and is not contradicted in the medical evidence.

The veteran evaluated as 20 percent disabled by left sciatic 
neuropathy, rated as incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2006).  
The RO found that governing regulation precludes rating 
"incomplete paralysis" at more than the moderate degree 
where the peripheral nerve involvement is "wholly sensory."  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2006).

The RO's statement of law is correct as pertains to 
"incomplete paralysis."  Another regulation, discussed more 
fully below, apparently provides an exception to the 
"moderate degree" limitation on rating wholly sensory 
involvement when that involvement is neuritis of the sciatic 
nerve.  See 38 C.F.R. § 4.123.  A historical view of the 
veteran's disability, per 38 C.F.R. § 4.1, reveals the 
disability can be rated as neuritis, without contraindication 
by the medical evidence and without conflict with applicable 
regulation.

The veteran was wounded in combat in World War II.  His 
Certificate of Disability for Discharge shows a diagnosis of 
left sciatic neuritis.  The initial VA rating decision in May 
1945 granted service connection for left sciatic neuritis.  
The initial VA compensation examination of August 1947 
diagnosed left sciatic neuritis.  The first rating decision 
to apply the 1945 VA rating schedule, in August 1947, 
denominated the disability as sciatic neuritis, but coded the 
disability under DC 8520.

A VA compensation examination of October 1953 diagnosed left 
sciatic neuropathy, without explanation of a difference 
between neuropathy and neuritis or other explanation of signs 
or symptoms that warranted a change of diagnosis.  The 
clinical findings of the examination were essentially the 
same as those that resulted in the long-standing diagnosis of 
neuritis.  A December 1953 rating decision denominated the 
left sciatic disability neuropathy, also without explanation 
for re-naming the disability.  The medical evidence since 
December 1953 primarily used the diagnosis of peripheral 
neuropathy, but the December 2003 private medical report and 
the 2005 VA compensation examination did not.

Neuropathy is not a disorder listed in the VA rating schedule 
for the peripheral nerves.  No medical evidence of record 
explains the change in diagnosis or provides a reason why the 
veteran's left foot pain should not be rated as neuritis, as 
it was originally.  A regulation provides specifically for 
rating neuritis:

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant 
pain, at time excruciating, is to be rated on 
the scale provided for injury of the nerve 
involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The 
maximum rating which may be assigned for 
neuritis not characterized by organic changes 
referred to in this section will be that for 
moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.

38 C.F.R. § 4.123 (2006) (emphasis added).  The provision for 
rating neuritis of the sciatic nerve is Diagnostic Code 8620.

The terms "not characterized by organic changes" and 
"wholly sensory" seem equivalent.  There appears to be a 
conflict or inconsistency between the 38 C.F.R. § 4.124a note 
limiting wholly sensory involvement to a rating for the 
moderate degree and the 38 C.F.R. § 4.123 provision for 
rating sciatic neuritis not characterized by organic changes 
as moderately severe.  Whereas the apparent conflict 
precludes application of both rules to this case, and there 
is no clear reason compelling VA to resolve this apparent 
conflict to the veteran's disadvantage, this decision will 
apply the apparently more favorable regulation.  

The Supreme Court and Federal Circuit have held that 
statutory and regulatory ambiguity should result in 
resolution of any interpretive doubt in the veteran's favor.  
Brown v. Gardner, 513 U.S. 115, 118 (1994); Smith v. Brown, 
35 F.3d 1516, 1523 (Fed. Cir. 1994).  Mindful of that 
concept, and of the doctrine of resolving reasonable doubt in 
favor of the veteran, the Board holds that, based upon 
application of the law to facts which are not in dispute, a 
40 percent rating for left sciatic neuritis is warranted in 
this case.


ORDER

A schedular rating of 40 percent for left sciatic neuropathy 
is granted, subject to the regulations governing payment of 
monetary benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


